Exhibit 10.9

BUCKEYE PIPE LINE SERVICES COMPANY

BENEFIT EQUALIZATION PLAN

(Amended and Restated Effective January 1, 2012)



--------------------------------------------------------------------------------

ARTICLE I Definitions

     1   

ARTICLE II BEP Benefits

     3   

2.1. BEP Savings Benefit

     3   

2.2. BEP Retirement Benefit

     4   

2.3. BEP ESOP Benefit

     5   

2.4. Entitlement to BEP ESOP Benefit, BEP Savings Benefit and BEP Retirement
Benefit

     6   

2.5. Restoration of Credited Service

     6   

ARTICLE III Vesting of BEP Benefits

     7   

3.1. BEP Savings Benefit

     7   

3.2. BEP Retirement Benefit

     7   

3.3. BEP ESOP Benefit

     7   

3.4. Forfeitures

     7   

ARTICLE IV Time and Form of Payment of BEP Savings, Retirement and ESOP Benefits

     7   

4.1. Termination of Employment

     7   

4.2. Small Accounts

     7   

4.3. Change of Form of Payment in Event of Hardship

     8   

ARTICLE V BEP Death Benefit

     8   

5.1. BEP Savings Death Benefit

     8   

5.2. BEP Retirement Death Benefit

     8   

5.3. Participants’ Right to Designate Beneficiary of BEP Retirement Death
Benefits

     9   

5.4. BEP ESOP Death Benefit

     9   

ARTICLE VI Administration of the Plan

     10   

6.1. Operation of the Committee

     10   

6.2. Powers and Duties of the Committee

     10   

6.3. Reports

     11   

6.4. Required Information

     11   

6.5. Compensation and Expenses

     11   

6.6. Indemnification

     12   

6.7. Claims Procedure and Review

     12   

 

i



--------------------------------------------------------------------------------

ARTICLE VII Miscellaneous

     14   

7.1. Benefits Payable by the Company

     14   

7.2. Amendment or Termination

     14   

7.3. Status of Employment

     15   

7.4. Payments to Minors and Incompetents

     15   

7.5. Inalienability of Benefits

     15   

7.6. Treatment of Domestic Relations Orders

     15   

7.7. Governing Law

     16   

 

ii



--------------------------------------------------------------------------------

Buckeye Pipe Line Services Company

Benefit Equalization Plan

Preamble

Effective as of January 1, 1990, Buckeye Pipe Line Company established this
Buckeye Pipe Line Company Benefit Equalization Plan (the predecessor to the
Buckeye Pipe Line Services Company Benefit Equalization Plan) (the “Plan”). The
Plan is intended to be an excess benefit plan with respect to benefits in excess
of the limitations imposed by section 415 of the Internal Revenue Code of 1986,
as it may be amended from time to time (the “Code”), and is also intended to
provide benefits in excess of the limitations imposed by section 401(a)(17) of
the Code, for employees of Buckeye Pipe Line Company participating in the
Buckeye Pipe Line Company Retirement and Savings Plan (the predecessor to the
Buckeye Pipe Line Services Company Retirement and Savings Plan) (the “RASP”),
the Buckeye Pipe Line Company Retirement Income Guarantee Plan (the predecessor
to the Buckeye Pipe Line Services Company Retirement Income Guarantee Plan) (the
“RIGP”) and, effective March 22, 1996, the BMC Acquisition Company Employee
Stock Ownership Plan (the predecessor to the Buckeye Pipe Line Services Company
Employee Stock Ownership Plan) (the “ESOP”). The employees of Buckeye Pipe Line
Company eligible to participate in the Plan became employees of Buckeye Pipe
Line Services Company (the “Company”), effective March 22, 1996, and the Company
became the successor to Buckeye Pipe Line Company as of that date.

The RASP, the RIGP and the ESOP are qualified plans under section 401(a) of the
Code. The Plan is not a qualified plan under the Code, and benefits hereunder
will not be funded for purposes of ERISA or the Code but will be paid out of the
general assets of the Company. The rights of any person to receive benefits
under this Plan are limited to those of a general creditor of the Company. The
Plan was amended and restated effective January 1, 2002 and such changes apply
only to Participants whose Severance Date occurs on or after January 1, 2002.
All other Participants’ rights shall be determined in accordance with the Plan
as in existence on December 31, 2001. The Plan was further amended and restated,
effective January 1, 2003, to allow Participants whose pre-tax and after-tax
contributions to the RASP are limited by section 415 of the Code to defer such
contributions to the Plan and again effective January 1, 2005, to comply with
section 409A of the Code. Amendment No. 2011-1 to the Plan was adopted on
November 3, 2011 to permit the transfer of benefits under the Plan pursuant to a
qualified domestic relations order. The Plan is now amended and restated
effective January 1, 2012 to reflect the freezing of the ESOP, incorporate
Amendment No. 2011-1 and make certain other clarifying changes.

ARTICLE I

Definitions

Unless otherwise required by the context, the following terms shall have the
following meanings for purposes of this Plan and any amendment hereto.

“Actuarial Equivalent” means an amount or benefit, as the case may be, of
equivalent monetary value to a single life annuity as computed by an enrolled
actuary on the basis of the actuarial factors used in making benefit
calculations under the RIGP.

 

1



--------------------------------------------------------------------------------

“Beneficiary” means the person or entity who is the Participant’s Beneficiary
under the RASP, either as a primary or contingent designee, to receive a death
benefit upon or after a Participant’s death, except that any Participant may at
any time (whether before or after benefits have commenced) designate a
Beneficiary for purposes of the Plan, in writing filed with the Committee on a
form satisfactory to the Committee. Any designation of a Beneficiary filed for
purposes of the Plan may be revoked at any time and another designation may be
made by the Participant without the consent of any person.

“BEP ESOP Benefit” means the portion of a Participant’s Plan benefit determined
in accordance with Section 2.3.

“BEP Retirement Benefit” means the portion of a Participant’s Plan benefit
determined in accordance with Section 2.2.

“BEP Savings Benefit” means the portion of a Participant’s Plan benefit
determined in accordance with Section 2.1.

“Board” means the Board of Directors of the Company as constituted from time to
time.

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time and the regulations promulgated thereunder.

“Committee” means the Pension Plan Committee of the RIGP, as appointed by the
Company under Section 8.1 of the RIGP which shall be responsible for the
administration of the Plan in accordance with Article VI.

“Company” means Buckeye Pipe Line Services Company, the successor to Buckeye
Pipe Line Company, or any successor thereto.

“Compensation” means Compensation as defined in the RASP.

“Compensation Limitation” means the exclusion of annual compensation in excess
of the limit imposed by section 401(a)(17) of the Code (including cost of living
adjustments thereunder), including all provisions of the ESOP, the RASP and the
RIGP that have been adopted to comply with section 401(a)(17) of the Code.

“Eligible Employee” means any person designated by the Board or by the Committee
with the approval of the Company’s Chief Executive Officer who is a salaried
employee (including a partner) of the Employer, who is a participant in the
ESOP, the RASP and/or in the RIGP and whose annual additions to, or benefits
payable under, any or all of these plans are reduced in any year either by the
Section 415 Limitation or the Compensation Limitation of Code section 401(a)(17)
or both.

“Employer” means the Company and any successor by merger, purchase or otherwise,
or affiliate of the Company that adopts the Plan with the permission of the
Board, with respect to its Eligible Employees.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ESOP” means the Buckeye Pipe Line Services Company Employee Stock Ownership
Plan, the successor to the BMC Acquisition Company Employee Stock Ownership
Plan.

 

2



--------------------------------------------------------------------------------

“Former Eligible Employee” means a person who has a benefit payable under this
Plan but who is no longer an Eligible Employee.

“Former Retirement Plan” means the Pension Plan of Buckeye Pipe Line Company,
which was terminated effective December 31, 1985.

“Participant” means an Eligible Employee or a Former Eligible Employee, entitled
to any benefits under the Plan.

“Plan” means the Buckeye Pipe Line Services Company Benefit Equalization Plan,
the successor to the Buckeye Pipe Line Company Benefit Equalization Plan, as
amended from time to time.

“RIGP” means the Buckeye Pipe Line Services Company Retirement Income Guarantee
Plan, the successor to the Buckeye Pipe Line Company Retirement Income Guarantee
Plan, as amended from time to time.

“RASP” means the Buckeye Pipe Line Services Company Retirement and Savings Plan,
the successor to the Buckeye Pipe Line Company Retirement and Savings Plan, as
amended from time to time.

“RASP Fund Rate” means the annual rate of return earned in any calendar year by
the Participant’s Accounts in the RASP.

“Section 415 Limitation” means, as the case may be, either the limitation on
annual additions (in the form of employer and employee contributions) to the
ESOP or the RASP imposed by section 415 of the Code or the limitation on
benefits payable from the RIGP imposed by section 415 of the Code, including all
provisions of the ESOP, the RASP and the RIGP that have been adopted to comply
with section 415 of the Code.

“Severance Date” means the “Severance Date” of the Participant as defined under
Article I of the RIGP.

As used herein, singular pronouns shall include the plural and vice versa.
Masculine pronouns refer to both men and women unless the context clearly
indicates otherwise. Any reference to a “Section” or “Article” shall mean the
indicated section or article of this Plan and any reference to a section,
article or definition of the ESOP, the RASP or the RIGP shall mean the indicated
section, article or definition of such ESOP, RASP or RIGP. Capitalized terms not
defined above shall have the meanings set forth in the ESOP, the RASP or the
RIGP, whichever is appropriate.

ARTICLE II

BEP Benefits

2.1. BEP Savings Benefit

(a) An Eligible Employee’s BEP Savings Benefit, if any, shall be equal, to the
sum of (1) and (2) below, determined in the following manner:

(1) Employer Contribution Credits. Amounts will be credited to an Eligible
Employee’s account or accounts under the Plan as of the end of any payroll
period for which the amount contributed to his accounts in the RASP is curtailed
as a result of any of the following:

 

3



--------------------------------------------------------------------------------

(A) the application of the Section 415 Limitation;

(B) the application of the Compensation Limitation.

The amount so credited shall equal the Employer contribution (including
contributions to his Retirement Account and Company Matching Contributions) that
would be contributed for the Eligible Employee for such payroll period if there
had been no such curtailment, minus the amount of the actual Employer
contributions made on his behalf for such payroll period; provided, however,
that, in determining the amount to be credited, there shall be excluded from the
Eligible Employee’s earnings any amounts that are imputed to the Eligible
Employee under the Code because of the provision of fringe and welfare benefits
to the Eligible Employee by the Company and any other amounts paid to the
Employee on account of the imputation of earnings on such benefits to satisfy
the Eligible Employee’s tax obligations.

(2) Deemed Earnings. An additional amount representing deemed earnings on the
hypothetical investment of the amounts prescribed in (1) above, with such
hypothetical investments to be determined, and such deemed earnings to be
calculated, in the manner set forth in Section 2.1(b) below.

(b) An unfunded account or accounts shall be established for each Eligible
Employee to determine the amount payable on his behalf under the Plan. Unless
otherwise determined by the Committee, the hypothetical investments shall be the
same Funds (or any other investment approved by the Committee) as are available
under the RASP from time to time. A separate account shall be established for
such hypothetical investment. As of the last day of each calendar month (or, in
the discretion of the Committee, as of more frequent valuation dates), the
balance in the account shall be adjusted to reflect (i) Plan contributions
deemed credited under the Plan on behalf of the Participant since the last
preceding valuation date and (ii) the earnings or losses (whether or not
realized) that would have occurred since such valuation date if the prior
balance on such valuation date (reduced by the Plan distributions described in
Article IV below) had been invested in the applicable hypothetical investment in
the same proportions as the Eligible Employee invests his or her accounts under
the RASP. The Committee may at any time adopt uniform rules to administer these
or other Plan provisions. The Committee may also terminate any hypothetical
investment or investments under the Plan (after notice to affected Eligible
Employees), in which event the account balance relating to such terminated
investment shall be considered transferred to another investment account
established for the Eligible Employee (which other investment shall be selected
by the Committee). A statement showing his hypothetical account balance shall be
distributed to each Participant from time to time by the Committee (at least
once a year and at such additional times as the Committee shall determine in its
discretion).

2.2. BEP Retirement Benefit.

An Eligible Employee’s BEP Retirement Benefit, if any, shall be determined as if
it were payable as Normal Retirement Income (as described in Section 3.1 of the
RIGP) commencing at Normal Retirement Date in the form of a single life annuity
and shall be equal to (1) minus (2), where:

 

4



--------------------------------------------------------------------------------

(1) is the vested portion of the Basic Benefit determined pursuant to the
formula contained in Section 3.1 of the RIGP in the form of a single life
annuity commencing at Normal Retirement Date; provided, however, that such
determination shall be made without taking into account the Section 415
Limitation of the RIGP or the Compensation Limitation of the RIGP; and

(2) is the sum of the following components, each expressed in the form of a
single life annuity commencing at Normal Retirement Date: (i) the Participant’s
Combined Benefit Offset (as defined in Article I of the RIGP); (ii) the Normal
Retirement Income payable to the Participant under Section 3.1 of the RIGP; and
(iii) the Actuarial Equivalent of the vested portion of the Participant’s BEP
Savings Benefit attributable to Employer Contribution Credits (under
Section 2.1(a)(1) above) in respect of his Retirement Account curtailed under
the RASP; provided, however, that, in determining the BEP Retirement Benefit,
there shall be excluded from the Eligible Employee’s earnings any amounts that
are imputed to the Eligible Employee under the Code because of the provision of
fringe and welfare benefits to the Eligible Employee by the Company and any
other amounts paid to the Eligible Employee on account of the imputation of
earnings on such benefits to satisfy the Eligible Employee’s tax obligations.

This Section 2.2 shall only apply to persons who participate in the RIGP.

2.3. BEP ESOP Benefit. Effective March 27, 2011, the ESOP was frozen and no
further contributions shall be credited under the ESOP other than dividends on
shares held under the ESOP in accordance with the terms thereof.

(a) An Eligible Employee’s BEP ESOP Benefit, if any, shall be equal to the sum
of (1) and (2) below, determined in the following manner:

(1) Employer Contribution Credits. Amounts will be credited to an Eligible
Employee’ s account under the Plan as of the end of any calendar quarter for
which the amount contributed to his accounts in the ESOP is curtailed as a
result of any of the following:

(A) the application of the Section 415 Limitation;

(B) the application of the Compensation Limitation.

The amount so credited shall equal the Employer contribution (including
dividends that would otherwise be credited to his account) that would be
contributed for the Eligible Employee for such allocation period if there had
been no such curtailment, minus the amount of the actual Employer contributions
made on his behalf for such allocation period; provided, however, that, in
determining the amount to be credited, there shall be excluded from the Eligible
Employee’s earnings any amounts that are imputed to the Eligible Employee under
the Code because of the provision of fringe and welfare benefits to the Eligible
Employee by the Company and any other amounts paid to the Employee on account of
the imputation of earnings on such benefits to satisfy the Eligible Employee’s
tax obligations.

 

5



--------------------------------------------------------------------------------

(2) Deemed Investment. The amount contributed shall be deemed to be invested in
shares of common stock or preferred stock convertible into common stock of the
Company or whatever employer security is the principal investment of the ESOP as
the same may be changed from time to time. The appreciation of any dividends
paid on such shares shall represent deemed earnings on the hypothetical
investment of the amounts prescribed in (1) above, with such hypothetical
investments to be determined, and such deemed earnings to be calculated, in the
manner set forth in Section 2.1(b) below.

(b) An unfunded account shall be established for each Eligible Employee to
determine the amount payable on his behalf under the Plan. Unless otherwise
determined by the Committee, the hypothetical investments shall be the same
shares of stock as are available under the ESOP or such other investment
alternatives as are made available under the ESOP from time to time. A separate
account shall be established for such hypothetical investment. As of the last
day of each allocation period (or, in the discretion of the Committee, as of
more frequent valuation dates), the balance in the account shall be adjusted to
reflect (i) Plan contributions deemed credited under the Plan on behalf of the
Participant since the last preceding allocation period and (ii) the earnings or
losses (whether or not realized) that would have occurred since such valuation
date if the prior balance on such valuation date (reduced by the Plan
distributions described in Article IV below) had been invested in the
hypothetical investments as is invested for the Eligible Employee’s account
under the ESOP. The Committee may at any time adopt uniform rules to administer
these or other Plan provisions. A statement showing his hypothetical account
balance shall be distributed to each Participant from time to time by the
Committee (at least once a year and at such additional times as the Committee
shall determine in its discretion).

2.4. Entitlement to BEP ESOP Benefit, BEP Savings Benefit and BEP Retirement
Benefit.

Except as set forth in clause (2)(iii) of Section 2.2 above and the next
following sentence, the entitlement of a Participant to a benefit under
Section 2.1, 2.2 or 2.3, as the case may be, shall not in any way preclude or
otherwise offset any benefit to which such Participant is entitled under the
other Section. However, if the amount in clause (2) of Section 2.2 above would
otherwise exceed the amount in clause (1) of Section 2.2 above (so that such
clause (1) amount minus such clause (2) amount is a negative number) then the
amount credited under clause (a) (1) of Section 2.1 in respect of his Retirement
Account shall be reduced by the lesser of (i) such excess or (ii) the amount of
his actual RIGP accrued benefit payable in the form of a lump sum (but no
reduction shall be made in the amount credited under clause (a) (1) of
Section 2.1 in respect of his Company Matching Contribution Account).

2.5. Restoration of Credited Service.

If a Participant is reemployed by the Employer after having received payments of
his BEP Retirement Benefit under the Plan, such Participant’s subsequent BEP
Retirement Benefit shall be reduced by an amount that is the Actuarial
Equivalent, at the time of the previous payment, of the amount of the BEP
Retirement Benefit previously paid.

 

6



--------------------------------------------------------------------------------

ARTICLE III

Vesting of BEP Benefits

3.1. BEP Savings Benefit.

A Participant shall become vested in his Employer Contribution Credits in
accordance with the same schedules and rules as are applicable in determining
when he becomes vested in his Retirement Account and Company Matching
Contribution Account under the RASP.

3.2. BEP Retirement Benefit.

A Participant shall become vested in his BEP Retirement Benefit in accordance
with the same schedules and rules as are applicable in determining when he
becomes vested in his accrued benefit under the RIGP.

3.3. BEP ESOP Benefit.

A Participant shall become vested in his BEP ESOP Benefit in accordance with the
same schedules and rules as are applicable in determining when he becomes vested
in his account under the ESOP.

3.4. Forfeitures.

Any amount forfeited by a Participant who does not become fully vested in a
benefit under this Plan shall constitute a reduction of the Employer’s liability
under the Plan and shall not be allocated to the remaining Participants.

ARTICLE IV

Time and Form of Payment of BEP Savings, Retirement and ESOP Benefits

4.1. Termination of Employment

A Participant’s BEP Savings and ESOP Benefits, and the Actuarial Equivalent of
his BEP Retirement Benefit, shall be paid to the Participant in a lump sum as
soon as practicable following his Severance Date, but in no event later than the
ninetieth day following his Severance Date.

4.2. Small Accounts. The Committee may, in its sole discretion, distribute in a
single lump sum the aggregate amount of a Participant’s BEP Savings and ESOP
Benefits, and the Actuarial Equivalent of his BEP Retirement Benefit credited to
the Plan on the Participant’s behalf; provided: (i) the payment results in the
payment of the Participant’s entire interest in his benefit under the Plan and
all other plans required by section 409A of the Code to be aggregated with the
Participant’s benefit under the Plan and (ii) the total payment does not exceed
the applicable dollar limit under section 402(g)(1)(B) of the Code. The Board
shall notify the Participant in writing if the Board exercises its discretion
pursuant to this Section.

 

7



--------------------------------------------------------------------------------

4.3. Change of Form of Payment in Event of Hardship.

At any time before the payment of a Participant’s BEP Savings Benefit or BEP
Retirement Benefit pursuant to Section 4.1 above (or after or before
commencement of payment of a BEP Death Benefit under Article V below), a
Participant may request payment of the Participant’s benefit or remaining amount
of his benefit in a lump sum subject to a determination by the Committee that
the Participant (or Beneficiary) has or will experience an unforeseeable
emergency which arises from factors beyond the Participant’s (or Beneficiary’s)
control and creates a severe financial hardship that results from an illness or
accident of the Participant (or Beneficiary), the Participant’s (or
Beneficiary’s) spouse or the Participant’s (or Beneficiary’s) dependent (within
the meaning of section 152(a) of the Code), loss of the Participant’s (or
Beneficiary’s) property due to casualty, or other similar extraordinary and
unforeseeable circumstances. In the event of such a determination, the
acceleration of the benefit payment shall be made only to the extent and in an
amount necessary to provide for such hardship, plus amounts necessary to pay
reasonably anticipated taxes resulting from the distribution. A hardship
acceleration shall not be made to the extent the hardship may be relieved
through reimbursement or compensation by insurance or otherwise, or by
liquidation of the Participant’s (or Beneficiary’s) other assets to the extent
such liquidation would not itself cause severe financial hardship. In the event
of such an acceleration, payment of the appropriate amount (as determined by the
Committee) shall be made as soon as practicable to the Participant (or
Beneficiary), but not later than the later of the last day of the calendar year
in which the Committee determines the hardship occurred or the ninetieth day
following the date the Committee determines the hardship occurred, first from
his BEP Savings Benefit and then from his BEP Retirement Benefit, if necessary.
Any amounts of such benefit not so accelerated (actuarially reduced to reflect
the value of the acceleration) shall continue to be paid as and when otherwise
due.

ARTICLE V

BEP Death Benefit

5.1. BEP Savings Death Benefit.

In the event of a Participant’s death before a complete distribution of his BEP
Savings Benefit has been made, a death benefit equal to the unpaid balance of
the deceased Participant’s BEP Savings Benefit shall be payable to his
Beneficiary in the form of a lump sum. Such payment shall be made not later than
the ninetieth day following the Participant’s death.

5.2. BEP Retirement Death Benefit.

(a) Upon the death of a married Participant before his Benefit Commencement Date
(as defined in Article I of the RIGP), a benefit under this Plan shall be paid
to his surviving spouse if such spouse is entitled to a benefit under
Section 3.5 of the RIGP. Such spouse’s benefit shall be payable in the form of a
single life annuity for the life of the spouse beginning as of the earliest date
benefits may be payable under such Section 3.5 of the RIGP and shall be equal to
(1) the amount that would have been payable to such spouse under Section 3.5 of
the RIGP if the RIGP were not subject to the Section 415

 

8



--------------------------------------------------------------------------------

Limitation or the Compensation Limitation, minus (2) the amount payable to such
spouse under Section 3.5 of the RIGP, determined as of the earliest date any
such amount may be payable under such Section 3.5. No death benefits are payable
upon the death of an unmarried Participant.

(b) Notwithstanding the foregoing, the benefit due under Section 5.2(a) shall be
paid in the form of a lump sum which is the Actuarial Equivalent of the spousal
benefit under Section 5.2(a) if such Actuarial Equivalent distribution would not
exceed $25,000 as of the date of the Participant’s death. Such payment shall be
made not later than the ninetieth day following the Participant’s death.

5.3. Participant’s Right to Designate Beneficiary of BEP Retirement Death
Benefits.

Notwithstanding the foregoing, a Participant may, by a notice in writing filed
with the Committee at any time prior to his death, designate any person or
persons (including his estate) as the beneficiary of any BEP Retirement Benefits
due under Section 5.2 after his death (without regard to whether the amount or
time of payment of benefits is dependent on the lifetime or circumstances of any
individual other than the person so designated). Any such designation may be
changed by the Participant at any time, by a similar notice, without the consent
of any other person. A beneficiary designation hereunder shall not have any
effect on the amount or duration of BEP Retirement Benefit payments payable
under this Plan after the Participant’s death and shall affect only the identity
of the person to whom payments are made.

5.4. BEP ESOP Death Benefit.

In the event of a Participant’s death before distribution of his BEP ESOP
Benefit has been made, a death benefit equal to the balance of the deceased
Participant’s BEP ESOP Benefit shall be payable to his Beneficiary in the form
of a lump sum. Such payment shall be made no later than the ninetieth day
following the Participant’s death.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

Administration of the Plan

6.1. Operation of the Committee.

(a) The Committee shall act by a majority of its members constituting a quorum
and such action may be taken either by a vote in a meeting or in writing without
a meeting. A quorum shall consist of a majority of the members of the Committee.
No Committee member shall act upon any question pertaining solely to himself,
and with respect to any such question only the other Committee members shall
act.

(b) The Committee may allocate responsibility for the performance of any of its
duties or powers to one or more Committee members by unanimous written
resolution executed by every Committee member. Any such resolution shall remain
in effect until rescinded by a majority of the Committee members.

(c) The Committee shall keep a record of its proceedings and acts and shall keep
such books of account, records and other data as may be necessary for the proper
administration of the Plan.

6.2. Powers and Duties of the Committee.

The Committee shall be generally responsible for the operation and
administration of the Plan. To the extent that powers are not delegated to
others pursuant to provisions of this Plan, the Committee shall have such powers
as may be necessary to carry out the provisions of the Plan and to perform its
duties hereunder, including, without limiting the generality of the foregoing,
the discretionary power:

(a) To appoint, retain, and terminate such persons as it deems necessary or
advisable to assist in the administration of the Plan or to render advice with
respect to the responsibilities of the Committee under the Plan, including
accountants, actuaries, administrators, attorneys and physicians.

(b) To make use of the services of the Company in administrative matters.

(c) To obtain and act on the basis of all tables, valuations, certificates,
opinions, and reports furnished by the persons described in paragraph (a) or
(b) above.

(d) To review periodically the manner in which benefit claims and other aspects
of the Plan administration have been handled by the Company.

(e) In its discretion, to determine all benefits (including, but not limited to,
determination of an individuals eligibility for Plan participation, the right to
and amount of any benefit payable under the Plan and the date on which any
individual ceases to be a Participant) and resolve all questions, including
factual questions, pertaining to the administration, interpretation and
application of the Plan provisions, either by rules of general applicability or
by particular decisions. Determinations made by the Committee shall be final and
binding.

 

10



--------------------------------------------------------------------------------

(f) To adopt such forms, rules and regulations as it shall deem necessary or
appropriate for the administration of the Plan and the conduct of its affairs,
provided that any such forms, rules and regulations shall not be inconsistent
with the provisions of the Plan.

(g) To remedy any inequity resulting from incorrect information received or
communicated or from administrative error.

(h) To commence or defend any litigation arising from the operation of the Plan
in any legal or administrative proceedings.

(i) To establish procedures in accordance with section 414(p) of the Code to
determine the qualified status of domestic relations orders and to administer
distributions under such qualified domestic relations orders.

6.3. Reports.

As soon as reasonably practicable after the end of each year, or more frequently
as determined by the Committee, in its sole discretion, the Committee shall
provide each Participant with a statement showing his credited BEP Saving
Benefit, BEP ESOP Benefit and his accrued BEP Retirement Benefit, and may, in
its discretion, provide a Participant or Beneficiary with such other material as
he requests in writing, in which case the Committee, in its discretion, may
require the Participant or Beneficiary to pay the reasonable cost of preparing
and furnishing such material.

6.4. Required Information.

Any Participant and any Beneficiary eligible to receive benefits under the Plan
shall furnish to the Committee any information or proof requested by the
Committee and reasonably required for the proper administration of the Plan.
Failure on the part of the Participant or Beneficiary to comply with any such
request within a reasonable period of time and in good faith shall be sufficient
grounds for delay in the payment of benefits under the Plan until such
information or proof is received by the Committee.

6.5. Compensation and Expenses.

All expenses incident to the operation and administration of the Plan reasonably
incurred, including, without limitation by way of specification, the fees and
expenses of attorneys and advisors, and for such other professional, technical
and clerical assistance as may be required, shall be paid by the Company.
Members of the Committee shall not be entitled to any compensation by virtue of
their services as such nor be required to give any bond or other security;
provided, however, that they shall be entitled to reimbursement by the Company
for all reasonable expenses which they may incur in the performance of their
duties hereunder and in taking such action as they deem advisable hereunder
within the limits of the authority given them by the Plan and by law.

 

11



--------------------------------------------------------------------------------

6.6. Indemnification.

The Company hereby agrees to indemnify the Committee and each of its members and
the Board and each of its members and to hold them harmless against all
liability, joint and several, for their acts, omissions and conduct and for the
acts, omissions and conduct of their duly appointed agents made in good faith
pursuant to the provisions of the Plan, including any out-of-pocket expenses
reasonably incurred in the defense of any claim relating thereto; provided,
however, that no indemnitee shall voluntarily assume or admit any such
liability, nor, except at its or his own cost, shall any of the foregoing make
any payment, assume any obligations or incur any expense in respect thereof
without the consent of the Board. The Company may purchase, at its expense,
liability insurance to protect the Company and the persons indemnified hereunder
from liability incurred in the good faith administration of this Plan.

6.7. Claims Procedure and Review.

(a) Claims for benefits under the Plan shall be filed in writing by a claimant
with the Committee. Within 90 days after receipt of such claim, the Committee
shall act on it and shall notify the claimant in writing as to whether the claim
has been granted in whole or in part; provided, however, that (i) if special
circumstances require an additional 90 days for processing a claim, written
notice (indicating the special circumstances requiring the extension of time and
the date by which the Committee expects to render its decision) of the extension
shall be furnished to the claimant prior to the termination of the initial
90-day period and (ii) if the claimant has not received written notice of such
decision within such initial 90-day period (or within the additional 90-day
period if special circumstances apply), the claimant shall, for the purpose of
subsection (c) of this Section, regard his claim as having been denied.

(b) Any notice of denial of a claim in whole or in part shall set forth, in a
manner calculated to be understood by the claimant, (i) the specific reason or
reasons for the denial, (ii) specific reference to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary for the claimant to perfect the claim (explaining why such
information or material is necessary), (iv) an explanation of the Plan’s claim
and review procedure and the time limits applicable to such procedure, and (v) a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review.

(c) Any claimant (or his duly authorized representative) who has been denied a
claim in whole or in part under the Plan shall be entitled, upon the filing of a
written request for review with the Committee within 60 days after receipt by
the claimant of written notice of denial of his claim (or, if the claimant had
not received written notice of decision within the period described in
subsection (a) of this Section, within 120 days of receipt of the claim form by
the Committee) to appeal the denial of his claim to the Committee. In connection
with any request for review, the claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits.

 

12



--------------------------------------------------------------------------------

(d) The claimant or his duly authorized representative shall be entitled in
connection with such appeal to examine pertinent documents and submit issues and
comments in writing to the Committee. Any decision on review by the Committee
shall be in writing in a manner calculated to be understood by the claimant, and
shall include (1) specific reasons for the decision (including reference to the
pertinent Plan provisions on which the decision is based), (2) a description of
the claimant’s right to, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claim for benefits, (3) a description of any voluntary appeal procedures offered
by the Plan, and (4) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA. Such decision shall be made by the Committee not
later than 60 days after receipt by it of the claimant’s or his duly authorized
representatives request for review. However, if the Committee finds it necessary
due to special circumstances (such as, for example, the need to hold a hearing)
to extend this period and so notifies the claimant in writing, the decision
shall be rendered as soon as practical, but in no event later than 120 days
after the claimant’s request for review. Any such decision shall be final and
binding.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

7.1. Benefits Payable by the Company.

 

The Company shall bear the cost of the benefits provided hereunder with respect
to persons who were employed by it, based on records maintained by the Company.
The obligations of the Company hereunder shall not be funded in any manner for
purposes of ERISA or the Code. The rights of any person to receive benefits
under this Plan are limited to those of a general creditor of the Company liable
for such benefits hereunder. Consistent with the foregoing, the Company may in
its discretion deposit funds in a grantor trust or otherwise establish
arrangements to pay amounts that become due under the Plan, and, notwithstanding
anything elsewhere in the Plan, the benefits due under the Plan shall be
actuarially reduced to reflect the value of any payment made to any person
covered by the Plan from a grantor trust or other arrangement established for
this purpose by the Company.

7.2. Amendment or Termination.

(a) The Board reserves the right to amend, alter, modify, restate, terminate or
partially terminate the Plan at any time and from time to time to any extent
that it may deem advisable; provided, however, that, subject to applicable
bankruptcy laws, no such action by the Board shall reduce a Participant’s BEP
Savings Benefit, BEP ESOP Benefit or BEP Retirement Benefit credited or accrued,
as the case may be, as of the time such action is taken, nor may any such action
adversely affect the vesting schedule applicable to a Participant without his
consent.

(b) If the Plan is terminated, a distribution shall be made of the Participant’s
BEP Savings Benefit, BEP ESOP Benefit and BEP Retirement Benefit as of the Plan
termination date (determined in accordance with Section 7.2 (a) above). The
amount of such benefit or benefits shall be payable to the Participant at the
time it would have been payable under Article IV above if the Plan had not been
terminated. If an active Participant dies after termination of the Plan but
prior to severance and prior to payment of his BEP Savings Benefit or BEP ESOP
Benefit, his Beneficiary or Beneficiaries shall receive a distribution of his
BEP Savings Benefit or BEP ESOP Benefit as of the date of death in accordance
with Sections 5.1 and 5.4 above. After termination of the Plan, no death benefit
shall be payable under Section 5.2 above, but the Beneficiary of a Participant
will receive a lump sum payment that is the Actuarial Equivalent of the
Participant’s BEP Retirement Benefit if the Participant’s BEP Retirement Benefit
had not been paid to him before his death (with any such death benefit to be
based on the Participant’s BEP Retirement Benefit accrued as of the Plan
termination date). Any such payment shall be at the time otherwise prescribed in
Section 5.2(a) or (b), whichever would otherwise be applicable. Any amounts
payable under this Section 7.2(b) shall be credited annually with earnings at
the RASP Fund Rate, from the Plan termination date until the payment date.

(c) Notwithstanding any provision in Article IV to the contrary, in the event
that the RASP, ESOP or RIGP is terminated, but the Board does not direct that
the Plan be terminated, the Plan shall be continued for BEP Savings, ESOP and
Retirement Benefits then accrued.

 

14



--------------------------------------------------------------------------------

7.3. Status of Employment.

Nothing herein contained shall be deemed: (a) to give to any Participant the
right to be retained in the employ of the Company or a subsidiary or affiliate;
(b) to affect the right of the Company to discipline or discharge any
Participant at any time; (c) to give the Company or a subsidiary or affiliate
the right to require any Participant to remain in its employ; or (d) to affect
any Participant’s right to terminate his employment at any time.

7.4. Payments to Minors and Incompetents.

If a Participant or Beneficiary entitled to receive any benefits hereunder is a
minor or is deemed by the Committee or is adjudged to be legally incapable of
giving a valid receipt and discharge for such benefits, they will be paid to the
fully appointed guardian of such minor or incompetent or to such other legally
appointed person as the Committee may designate. Such payment shall, to the
extent made, be deemed a complete discharge of any liability for such payment
under the Plan.

7.5. Inalienability of Benefits.

Except as provided in Section 7.6 with respect to domestic relations orders, the
benefits provided hereunder will not be subject to voluntary or involuntary
transfer, alienation assignment, garnishment, attachment, execution or levy of
any kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law. In the event a person who is receiving or is entitled to
receive benefits under the Plan attempts to assign, transfer or dispose of such
right, or if any attempt is made to subject said right to such process, such
assignment, transfer or disposition shall be null and void.

7.6. Treatment of Domestic Relations Orders.

(a) The prohibitions contained in Section 7.5 shall not apply to payments or
transfers made pursuant to a domestic relations order which complies with the
provisions of this Section.

(b) The Plan will comply with a domestic relations order, provided it meets the
following conditions:

(1) The domestic relations order must be a judgment, decree, or order made by a
court pursuant to a state domestic relations law.

(2) The domestic relations order must relate to the payment of a marital
property award to a spouse or former spouse of a Participant (an “Alternate
Payee”).

(3) The domestic relations order, as described in paragraphs (1) and (2) above,
must create or recognize an Alternate Payee as an owner or a co-owner of an
interest of a Participant under the Plan, must specifically identify each
interest that is subject to such order and must specifically order the direct
transfer of each such interest to such Alternate Payee.

 

15



--------------------------------------------------------------------------------

(4) No domestic relations order shall require the Plan (A) to provide any type
or form of benefit not otherwise provided by the Plan; nor (B) to provide any
increased benefits; nor (C) to pay benefits to an Alternate Payee which are
required to be paid to another Alternate Payee under another previously
applicable domestic relations order.

(c) The Committee shall establish procedures to determine whether a domestic
relations order is qualified and to administer distributions under such domestic
relations order.

(d) The Committee may, in its sole and absolute direction, accelerate the time
or schedule of a payment under the Plan to an Alternate Payee as may be
necessary to fulfill a domestic relations order.

(e) Any benefits payable or interest transferred under this Section 7.6 pursuant
to a domestic relations order shall be computed before determining the benefit
payable under any other Section of the Plan, and shall reduce the amount payable
under the Plan.”

7.7. Governing Law.

Except to the extent preempted by federal law, the Plan shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania.

 

16